Citation Nr: 1800824	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  05-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected Crohn's disease.

2.  Entitlement to a disability rating in excess of 60 percent for Crohn's disease, with stitch abscess.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 1, 2012. 

4.  Entitlement to a disability rating in excess of 10 percent for surgical scars of the anterior trunk.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a hernia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Pittsburgh, Pennsylvania and Cleveland, Ohio.  In a September 2004 rating decision, the RO, in part, continued a 60 percent rating for Crohn's disease and denied entitlement to TDIU.  The Board remanded those claims for additional development in November 2007 and ultimately denied them in September 2008.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) file by the parties, the Court remanded the claims back to the Board in September 2009 for further adjudication consistent with the JMR.  In March 2010, the Board remanded the claims again for additional development. 

This matter also comes to the Board from an August 2010 rating decision, in which the RO, in part, denied service connection for depression secondary to Crohn's disease.  The Veteran perfected an appeal of this claim. 

In a July 2013 rating decision, the RO granted entitlement to TDIU from April 1, 2012.  As this does not represent a maximum grant of benefits sought on appeal, the issue of entitlement to TDIU prior to April 1, 2012 remains before the Board.

In a November 2013 rating decision, the RO granted service connection for surgical scars of the anterior trunk, evaluated as 10 percent disabling, and denied service connection for hemorrhoids and a hernia.  The Veteran filed a timely notice of disagreement. 

In March 2015, the Board remanded all of the above claims for further development.  In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record. 

In a November 2015 decision, the Board remanded the increased rating claims for Crohn's disease and anterior trunk scars and service connection claims for an acquired psychiatric disorder other than PTSD, hemorrhoids, a hernia, and entitlement to TDIU prior to April 1, 2012 for further development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of an increased rating for Crohn's disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In May 2017 statement, the Veteran indicated that he wished to withdraw the increased rating claim for anterior trunk scars and service connection claims for hemorrhoids and a hernia. 

2.  The evidence of record is at least in equipoise as to whether the Veteran has acquired psychiatric disorder other than PTSD that is caused by or related to his service-connected Crohn's disease.  
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issues of an increased rating for anterior trunk scars and service connection claims for hemorrhoids and a hernia, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected Crohn's disease, have been met. 38 U.S.C. §§ 1101, 1111, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to Crohn's disease.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Withdrawal of Issues

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, in a May 2017 written statement, the Veteran indicated that he wished to withdraw the claims of entitlement to an increased rating for anterior trunk scars and entitlement to service connection for hemorrhoids and a hernia.  The RO acknowledged the request in a May 2017 letter and informed the Veteran that action on the appeal was being discontinued.  

As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of an increased rating for anterior trunk scars and service connection claims for hemorrhoids and a hernia.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

Analysis

The Veteran contends that service connection is warranted for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected Crohn's disease.

On an April 1975 enlistment examination and September 1976 separation examination, the Veteran denied depression, excessive worry, or nervous trouble of any sort.  Upon objective examination, the examiners found the Veteran normal in regards to psychiatric or personality deviations.  The Veteran's service treatment records are silent for complaints of or treatment for a psychiatric disorder. 

The Veteran's post-service medical treatment records are silent for complaints of or treatment for a psychiatric disorder until June 2005, when the Veteran complained of depression.  The Veteran's primary care physician referred him to mental health for apparent depression symptoms.  The Veteran reported recently feeling somewhat low in spirits, but that he had had symptoms on and off over the years.  The Veteran's physician diagnosed him with adjustment disorder with depressed mood, rule out dysthymic disorder with exacerbation/rule out major depression and bipolar disorder with depression (doubt), with precipitating stress of moderately severe continuing difficulties from Crohn's disease, currently in remission, and difficulty getting employment.  

The Veteran was placed on bupropion in January 2006 and he continued to see his physician for psychiatric treatment.  The Veteran reported that things were not going well due to lack of work and a gastroenteritis bout and he had concerns about losing his job, but felt that resolution of stresses would come soon and help his low spirits.  The physician noted that the Veteran appeared stable on bupropion, and there were no prominent depressive symptoms seen at the time.  See January through December 2006 VA treatment records.  The Veteran continued to take bupropion for his adjustment disorder and it was noted that his bupropion was also helping his smoking cessation.  See July 2007 through April 2009 VA treatment records.

The Veteran underwent a Mental Residual Functional Capacity Assessment in February 2010.  The physician who completed the assessment found that the medical evidence established a medically determinable impairment of depression.  See February 2010 SSA records.  

The Veteran was afforded a VA medical opinion in June 2010.  The Veteran was not interviewed, but his medical records were reviewed.  The examiner found that the Veteran had been diagnosed with Crohn's disease at age 16, with waxing and waning symptoms over the years.  The examiner noted that the Veteran was first referred to a psychiatrist in August 2005 for apparent depression, where his psychiatrist found that the Veteran had mild depressive symptoms related to situational difficulties and substance abuse problems, with precipitating stress noted as moderately severe continuing difficulties from Crohn's disease.  The examiner noted that the Veteran last saw the psychiatrist in April 2009, with a diagnosis of adjustment disorder with depressive mood, rule out dysthymic disorder, but that no prominent depressive symptoms seen at that time and the continued focus was on the Veteran's employment difficulties and situational stressors.  The examiner found that when the Veteran filed a service connection claim for depression, he related his depression to his son being shot, rather than his Crohn's disease.  The examiner found that the Veteran was not currently in psychiatric treatment, he had not refilled his psychiatric medication since November 2011, and that the medication, bupropion, was prescribed for smoking cessation and not a depressive disorder.  The examiner noted that the Veteran had been struggling with financial, housing, and employment issues, and his son being shot 13 years before and found that these were the types of stressors identified by the DSM-IV as being related to a diagnosis of an adjustment disorder.  With regard to whether the Veteran's Crohn's disease caused his adjustment disorder, the examiner found that there was no known biological or medical mechanism that linked Crohn's disease with depression or any other psychiatric disorder.  Rather, the DSM-IV diagnosis of "mood disorder due to a general medical condition," was only appropriate for a mood disturbance that was due to the "direct physiological effects of a general medical condition," and the DSM-IV did not list Crohn's disease as a medical condition that causes direct physiological effects that can manifest as depression.  Thus, the examiner opined that the Veteran did not have a current mental health diagnosis and no mental health diagnosis related to the Veteran's service-connected Crohn's disease.  In addition, the Veteran's past diagnosis of adjustment/depressive disorder was not caused by or a result of his service-connected Crohn's disease, as it was illogical to conclude that Crohn's disease, diagnosed several decades ago, was related to a diagnosis of depression received in 2005.  

Treatment records reflect that the Veteran sought psychiatric treatment in September 2010 and he reported that he stopped taking bupropion due to his hypertension.  See September 2010 VA treatment records.  He began taking bupropion again after reporting that his mood was low, but felt that if his disability hearings provided greater income, he would be doing much better.  The physician, after noting that the Veteran had depression symptoms in a setting of Crohn's disease and that the Veteran was worried about an upcoming surgery, increased his bupropion dosage due to incomplete restoration of normal mood.  The Veteran continued taking bupropion for depression, as well as smoking cessation, and the physician noted that it seemed to be effective.  The Veteran continued to report mild depression, and the physician noted that his dysthymia was related to chronic avoidance of stressful aspects of life, both cause and consequence.  See April, July, and December 2011 and January 2012 VA treatment records.

In January 2013, the Veteran submitted a private opinion from a clinical psychologist.  The clinician interviewed the Veteran and reviewed a summary from the Veteran's representative and a prescription list from the VAMC.  During the interview, the Veteran often laid his head down on the table, but he was responsive to questions, with brief but coherent responses.  The Veteran reported that he was usually sad, he was currently depressed and sad, and he reported with a depressed demeanor and constricted affect.  He endorsed symptoms consistent with anxiety and depression, but the clinician found no obvious indications of psychotic distortions, including hallucinations.  The Veteran was alert and responsive, and appeared to have normal cognitive function but his concentration was negatively impacted by pain and his psychiatric condition.  The clinician noted that the Veteran appeared ill during the interview and in a hurry so that he could seek medical attention.  The Veteran denied having a support system other than family sometimes, denied having any friends, was unable to list any hobbies, and stated that a typical day consisted of dealing with his Crohn's disease, which the clinician reported seemed to have nearly physically incapacitated the Veteran, rendering him unable to participate in activities, to be employed or to pursue interests or hobbies.  The clinician found that the evidence was sufficient to support diagnoses of anxiety, depression, a sleep disorder, and a pain disorder, and opined that the psychiatric disorders were secondary to his Crohn's disease.  The clinician provided Axis I diagnoses of anxiety disorder due to Crohn's disease; major depressive disorder, single episode, moderate, with melancholic features; and a pain and sleep disorder. On the Axis V, the clinician assigned the Veteran a GAF score of 30, noting his inability to function in almost all areas, no job or friends, no leisure activities, depression and anxiousness due to chronic illness, chronic fatigue and loss of energy, and unemployability due to illness.  She found total occupational and social impairment and noted that the Veteran's Crohn's disease affected all areas of his life and caused impairments in his daily functioning.  

VA treatment records reflected continued complaints of and treatment for depression symptoms in a setting of Crohn's disease.  The Veteran reported having a rough year with his Crohn's disease and problems with a truck he bought.  By October 2013 and early 2014, it was noted that he had stopped his bupropion, and did not think it was needed at the time.  

In August 2013, the June 2010 VA examiner provided an addendum opinion.  The Veteran was not interviewed, but his records were reviewed, including the January 2013 private opinion.  The examiner noted that in 2010, the examiner found that there was not sufficient evidence of a mental disorder, let alone a mental disorder related to Crohn's disease.  The examiner noted that the Veteran was last seen in August 2012 by his psychiatrist, and that his bupropion, prescribed for smoking cessation, was last filled in January 2013.  The examiner found that although the Veteran had been diagnosed with dysthymic disorder with exacerbation, the correct DSM-IV term was dysthymic disorder and that there was no such modifier of "with exacerbation."  The examiner found that there was no new information in the VA records to indicate that the Veteran's dysthymic disorder was related to the Veteran's service-connected Crohn's disease.  Rather, VA treatment records reflect that during times of exacerbation of the Crohn's disease in 2011 that required surgery, the Veteran's mental state was actually improved.  Therefore, the examiner opined that if dysthymic disorder was related to Crohn's, one would expect to see a correlation between the two, such that when Crohn's worsened, the dysthymic disorder would also worsen.  Instead, the examiner noted that the opposite pattern was actually seen - that when the Veteran's Crohn's was exacerbated, there was a relief in symptoms of the dysthymic disorder.  The examiner found that treatment records documented that the Veteran related his psychological symptoms to life stress, unemployment, and finances, and not directly to his Crohn's disease, and that he told his doctor that if he could get an increase in his disability his symptoms of depression would remit.  Therefore, the examiner concluded that the Veteran's mental state was not a direct cause or related to his Crohn's disease.  

As to the January 2013 private evaluation, the VA examiner noted that the clinical psychologist had been hired by the Veteran's lawyer to support the claim of service connection.  The examiner noted that the private clinician found a GAF score of 30, which if accurate, would suggest a level of impairment that would necessitate immediate hospitalization.  The examiner found that there was nothing in the private report to substantiate such a level of impairment and that if the private clinician truly thought the Veteran was functioning at a GAF score of 30, the examiner believed that the private clinician would have been ethically and clinically obligated to petition the courts for immediate involuntary commitment to a psychiatric facility.  As she did not do this, the examiner opined the private clinician truly did not believe the Veteran was functioning at a GAF level of 30.  The examiner further found that the private clinician incorrectly used the DSM-IV when diagnosing the Veteran.  The VA examiner found that although the private clinician diagnosed the Veteran with anxiety disorder related to Crohn's disease, in order to meet diagnostic criteria for anxiety disorder related to a general medical condition, there must be evidence that the disturbance is the direct physiological consequence of a general medical condition, such as a medical conditions where there is brain damage or a chemical imbalance in the brain that is directly tied to the chemicals in the body responsible for anxiety reaction.  The examiner opined that there was no medical mechanism to link Crohn's disease etiologically to anxiety.  The examiner further found that although the private clinician diagnosed the Veteran with major depressive disorder, single episode, moderate, with melancholic features, this diagnosis was inconsistent with the diagnosis provided by the Veteran's treating VA physicians.  In addition, had the Veteran only experienced one episode of major depressive disorder as indicated by the private clinician, that would indicate a single episode during the Veteran's 30-year history of having suffered from Crohn's disease.  The examiner further found that the pain disorder and sleep disorder diagnosed by the private clinician were also inappropriate under the DSM.

The VA examiner noted that the private evaluation made clear that the clinician did not review the medical records in the review of the case.  Therefore, the examiner opined that the private evaluation was not thorough or complete since it did not consider all the available evidence.  The examiner concluded that because the diagnoses provided by the private clinician did not follow the DSM-IV or V, because medical records were not reviewed by the private clinician prior to rendering an opinion, because the GAF score was "ridiculously" low, and because the private clinician was hired by the Veteran's lawyer, the VA examiner deemed the private clinician's findings irrelevant.  

Treatment records reflected that in September 2014, the Veteran was again taking bupropion but by June 2016, it was discontinued.  

After a review of all the medical evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's current acquired psychiatric disorder, to include anxiety and depression, is related to or caused by his service-connected Crohn's disease.

The medical evidence supports a finding that the Veteran has an acquired psychiatric disorder.  VA treatment records reflect a continuing diagnosis of adjustment disorder with depressed mood, with precipitating stress of moderately severe continuing difficulties from Crohn's disease.  SSA records reflect a diagnosis of depression and a January 2013 private opinion based on an in-person interview reflects a diagnosis of anxiety and depression.  Therefore, the Board finds that the June 2010/August 2013 VA examiner's finding that the Veteran did not have a mental health diagnosis less probative. 

As to whether the Veteran's acquired psychiatric disorder is caused by or related to his Crohn's disease, the Board finds that the evidence of record is in equipoise.  VA treatment records reflect complaints of and treatment for depression symptoms in a setting of Crohn's disease, and a continuing diagnosis of adjustment disorder with depressed mood, with precipitating stress of moderately severe continuing difficulties from Crohn's disease.  The January 2013 private opinion noted that the Veteran reported his typical day consisted of dealing with his Crohn's disease, which the clinician found to have nearly physically incapacitated the Veteran, rendering him unable to participate in activities, to be employed or to pursue interests or hobbies.  The private clinician opined that the Veteran was depressed and anxious due to chronic illness.  
The Board notes that although the VA examiner attempted to discredit the private opinion based on the private clinician assigning a GAF score of 30, a GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  The VA examiner also opined that the Veteran's depression was not related to his Crohn's disease because there was an improvement in mood during a time he was experiencing an exacerbation of his Crohn's.  However, treatment records reflect that the Veteran's treating physician increased the Veteran's psychiatric medication in response to the Veteran's worry about an upcoming surgery.  Therefore, the Board assigns less probative weight to the VA examiner's opinion.

The Board finds that the private and VA medical opinions, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates that his acquired psychiatric disorder other than PTSD, diagnosed as depression and anxiety, are secondary to his service-connected Crohn's disease.  Thus, service connection for an acquired psychiatric disorder is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

ORDER

The appeal as to the claims of entitlement to an increased rating for anterior trunk scars and service connection for hemorrhoids and a hernia, are dismissed.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected Crohn's disease, is granted.


REMAND

The Veteran contends that a rating in excess of 60 percent is warranted for his service-connected Crohn's disease.  

Most recently, in November 2015, the Board remanded the issue for further development, including obtaining outstanding records and a new VA examination.  The Veteran's claims file was to be given to an appropriate physician, such as a gastroenterologist, for a VA examination and medical opinion on the current severity of the Veteran's Crohn's disease.

The Veteran was afforded a VA examination in April 2017.  The examination was given and opinion rendered by a doctor of osteopathy.  The Veteran's representative argues, and the Board finds, that this is not an appropriate physician, such as a gastroenterologist, as requested by the Board in its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, upon remand, the AOJ should schedule a VA examination by a gastroenterologist or similar specialist that can render an opinion on the severity of the Veteran's Crohn's disease.  

The grant of service connection for an acquired psychiatric disorder other than PTSD and the development requested in connection with the increased rating claim could have bearing on whether an award of TDIU is proper.  Hence, this issue is not yet ripe for appellate review and must be deferred pending readjudication of the other remanded claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc), Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected Crohn's disease.  The examination must be performed by an appropriate physician, e.g., a gastroenterologist or similarly qualified physician.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated tests and studies should be completed.  The examiner should specifically address the following:

(a)  Is the Veteran's Crohn's disease manifested by pronounced impairment of health objectively supported by examination findings such as marked malnutrition, anemia, and general debility? 

(b)  Is the Veteran's Crohn's disease manifested by serious complications such as liver abscess?

(c)  Does the Veteran experience severe and uncontrollable diarrhea?  If not, is that due to his taking a prescribed medication? 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


